Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 04/23/2021.
3.	Claims 7-12, 19-24, 26, 28 and 38-42 are currently pending in this Office Action.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 8-11, 20-23 and 38-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8, 20 and 38, it is unclear how the limitation of “a new lock file” recited in line 3 of claims 8, 20 and 38 is related to “a new lock file” in line 17 of claim 7; line 17 of 19 and line 15 of claim 28 respectively.  Clarification is required.
Regarding claims 9, 21 and 39, it is unclear how the limitation of "an SPI" in line 7 of claim 9; line 6 of claim 21; and line 8 of claim 39 is related to "an SPI" in line 6 of claim 7; line 5 of 19 and line 7 of claim 28 respectively.  In addition, it is unclear how the limitation of “a new 
Claims 10, 22 and 40 recite the limitation of “a transaction ID” in line 15 of claim 10, line 6 of claim 22, and line 16 of claim 40 is related to “a transaction ID” in line 3 of claim 10; line 2 of 22, and line 4 of claim 40 respectively.  Clarification is required.
Claims not specifically mentioned above are also rejected by virtue of their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 7-9, 12, 19-21, 24, 26, 28, 38-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,632,828 (hereinafter Mehta) in view of U.S. 9,984,140 (hereinafter Sukumaran), and further in view of U.S. 2010/0114848 (hereinafter Mckelvie).


creating a lock file having a lifecycle for a distributed lock according to a lock file creation request received from a service process of a client (col. 3, lns. 50-col. 4, lns. 14; col. 17, lns. 64-col. 18, lns. 3; a distribution system that maintains data items on multiple server nodes <i.e., lock service> which may receive transaction requests from clients that include read and/or write request; and the distribution system creates a lock on the shared resource);
writing an element information (i.e., a unique name to identify each logical registry) of the service process into the lock file according to the element information writing request (i.e., each logical registry may be identified by a unique name, and uses a write transaction; the client may update information in the logical registry) received from the service process, wherein upon a service process crash is detected, a service replacement process is initiated for allocating the element information of the crashed service process to the service replacement process (col. 10, lns. 15-47; col. 10, lns. 58-col. 11, lns. 26; col. 18, lns. 33-44;  utilizing the failure detection service and replacing the data item with a fresh copy);
acquiring a distributed lock inherit request sent by the service replacement process before the lifecycle of the lock file expires, the distributed lock inherit request including the element information and indicating a request for inheriting ownership of the distributed lock to the server, the distributed lock inherit request further including a file modification request for the file created based on the request from the service process; determining whether the element information of the service replacement process is consistent with the element information in the lock file (col. 17, lns. 40-50; col. 18, lns. 18- 44; col. 18, lns. 45-col. 19, lns. 20;  utilizing the system to allow clients to maintain a state, like a lock state; the features of wherein the lock service may be a distributed lock manager implemented on multiple servers; if the requested lock is available then it may include the lock service allocating the lock to the client; the distributed lock manager (i.e., a server node on which lock metadata and/or associated data items are stored) may assemble a response message, including an indication of the lock ownership and a node staleness value associated with the lock and/or its state); and
in response to the element information of the service replacement process being consistent with the element information in the lock file, creating a new lock file of the distributed lock for the service replacement process (col. 19, lns. 4-43; the client requests a new lock).   
While Mehta discloses that the system uses the write transaction for the client to update information in the logical registry (col. 10, lns. 15-33), the reference does not explicitly disclose the feature of utilizing the recited limitation of “Service Process ID (SPI)”.  However, Sukumaran discloses the system comprising the feature of utilizing the data structure including the hostname that acquires the timestamp from the client and the at least new_master (col. 13, lns. 30-67; which reads on the recited SPI) and it would have been obvious for one with ordinary skill in the art to utilize the teaching of Sukumaran in the system of Mehta in view of the desire to enhance the distributed system by utilizing the hostname and the timestamp element information resulting in improving the efficiency of processing the resource sharing system. 
While Mehta and Sukumaran discloses the feature of utilizing the distributed lock manager assembling a response message, including an indication of the lock ownership and a node staleness value associated with the lock and/or its state as stated above, the references do not explicitly disclose the feature of wherein the distributed lock requesting including a lock file deletion request for deleting the lock file.  However, Mckelvie discloses the features of providing the ability to implement simple client-accessible distributed locks and distributed leases using 

Regarding claims 8, 20 and 38, as far as the claim is understood, Mehta in view of Sukumaran and Mckelvie disclose the method wherein creating the new lock file comprises:
attempting to create a new lock file of the distributed lock for the service replacement process according to a re-creation attempt request received from the service replacement process; in response to the attempt failing, feeding back a creation attempt failure to the service replacement process (Mehta: col. 10, lns. 58-col. 11, lns. 3; col. 19, lns. 9-20);
acquiring a distributed lock inherit request sent by the service replacement process before the lifecycle of the lock file expires, the distributed lock inherit request including the SPI of the service replacement process; determining whether the SPI of the service replacement process is consistent with an SPI in the lock file (Mehta: col. 18, lns. 18- 35; col. 18, lns. 45-col. 19, lns. 13); (Sukumaran: col. 13, lns. 30-67) and (Mckelvie: [0025]); and
in response to the SPI of the service replacement process being consistent with the SPI in the lock file, creating a new lock file of the distributed lock for the service replacement process 

Regarding claims 9, 21 and 39, as far as the claim is understood, Mehta in view of Sukumaran and Mckelvie disclose the method wherein acquiring the distributed lock inherit request, determining whether the SPI of the service replacement process is consistent with the SPI in the lock file, and creating the new lock file comprises:
receiving the lock file deletion request, the lock file deletion request including the SPI of the service replacement process; determining whether the SPI of the service replacement process is consistent with an SPI in the lock file according to the lock file deletion request; in response to the SPI of the service replacement process being consistent with the SPI in the lock file, deleting the lock file created by the service process; and creating a new lock file of the distributed lock for the replacement process according to a creation request received from the service replacement process (Mehta: col. 10, lns. 58-col. 11, lns. 14; col. 18, lns. 45-col. 19, lns. 20) and (Sukumaran: col. 13, lns. 30-67; col 20, lns. 58-col. 21, lns. 7) and (Mckelvie: [0025]).  Therefore, the limitations of claims 9, 21 and 39 are rejected in the analysis of claims 7, 19 or 28, and the claims are rejected on that basis.

Regarding claims 12, 24 and 42, Mehta in view of Sukumaran and Mckelvie disclose the method wherein after attempting to create the new lock file of the same distributed lock for the service replacement process, the method further comprises:
feeding back a distributed lock contention success to the service replacement process in response to the creation attempt succeeding (Sukumaran: col. 16, lns. 31-46). Therefore, the .

Allowable Subject Matter
9.	Claims 10-11, 22-23 and 40-41 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 10-11, 22-23 and 40-41, the prior art fails to disclose or make obvious the server, the non-transitory computer-readable storage medium or the method comprising, in addition to the other recited features of the claim, the feature of wherein after creating the lock file having the lifecycle for the distributed lock, the method further comprises: writing into the lock file a transaction ID generated during creation of the lock file; receiving a lock file deletion request, the lock file deletion request including the SPI of the service replacement process, the receiving further comprises: sending the transaction ID generated during creation of the lock file to the client according to a transaction ID acquisition request received from the client; receiving the lock file deletion request. the lock file deletion request including the SPI of the service replacement process and the transaction ID generated during creation of the lock file; and deleting the lock file created by the service process, the deleting further comprises: determining whether the transaction ID in the lock file deletion request is consistent with a transaction ID generated during creation in the lock file for the distributed lock of the server, and in response to the transaction ID in the lock file deletion request being consistent with the generated transaction ID, deleting the lock file created by the service process, feeding back a deletion success to the 

Response to Arguments
10.	Applicant’s arguments with respect to claims 7, 19, 26 and 28 have been considered but are moot in view of new grounds of rejection presented in this Office action.   

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/MONICA M PYO/Primary Examiner, Art Unit 2161